STATE OF LOUISIANA
               COURT OF APPEAL, FIRST CIRCUIT

GERRY           SUSAN       KHODER AND                                                              NO.        2022     CW       0236
IBRAHIM             KHODER


VERSUS


ZHCU       JIAN          PING       AND       AL    SULTAN
GREEK          AND       LEBANESE
RESTAURANT,                 LLC                                                                 OCTOBER             21,         2022




In       Re:             Zhou        Jian          Ping       and     Jefferson          View        Shopping          Center             of

                         Baton        Rouge,            LLC,     applying          for       supervisory writs,                     19th
                         Judicial             District              Court,        Parish       of       East     Baton           Rouge,
                         No.        657386.



BEFORE:               McCLENDON,                  WELCH,       AND    THERIOT,          JJ.


           WRIT        DENIED.
                                                                      MRT

                                                                      JEW


           McClendon,                       J.,        dissents.                 Plaintiffs              seek         to         impose
liability                against              defendants              under       La.        Civ.       Code     art.           231-7.    1,
based            on       their             ownership            of        the    property              where         plaintiff' s

accident              occurred.                   For
                                            liability to                  Civ.     attach           under       La.                 Code
art.       2317. 1,             a plaintiff has the burden of proving that: ( 1)                                                         the

property               that          caused             the     damage           was     in     the           garde     or         legal

custody             of     the       defendant;                E2)    the property had                    a    condition            that

created             an     unreasonable                  risk        of    harm    to    persons          on    the     premises;
    3)    the unreasonably dangerous                                      condition          was    a     cause       in     fact         of

the        resulting injury;  and (  4)                                      the        defendant             had      actual             or

constructive                    knowledge               of     the        risk.        Liability          does        not        attach

unless           all           of    those          elements              are     proven.           Ordeneaux              v.     Arkel
Food           Servs.,          L. L. C.,           2020- 1312 (           La.    App.        1st    Cir.       6/ 04/ 21),              327

So. 3d          521,       527- 28,               writ     denied,          2021- 00967 (           La.        10/ 19/ 21),              326
So. 3d           264.               Defendants                submitted           evidence           demonstrating  the

property              was       not         in     their       legal        custody          and    they had no  actual

or       constructive                  knowledge               of    the     alleged          defective           condition               of

the        floor.               The         burden         then       shifted           to    plaintiffs              to        produce

factual             support            sufficient              to     establish          the       existence           of       genuine
issues           of      material             fact       regarding those                 elements.              La.     Code        Civ.
P.       art.       966( D) (        1) .         On     de    novo       review,        I    find      plaintiffs               failed
to       carry their burden                            and defendants              are entitled to                    judgment            as
a    matter           of    law.




COURT          OF     APPEAL,           FIRST          CIRCUIT




           E,              CLERK        OF        COURT

                    FOR     THE       COURT